Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 31 after “claim” and before “, wherein” delete “31” and insert “30”.

Authorization for this examiner’s amendment was given in a telephone interview with Ashley Pezzner on 6/8/2021.













Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Chi et al (US 2013/0303765), Joya et al (US 2013/0220825), Kakita et al (US 2011/0100467), Asami et al (US 6,555,308), and Stoessel et al (US 2018/0026209) for the following reasons:

Chi et al discloses compounds for the formula:

    PNG
    media_image1.png
    246
    235
    media_image1.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

Joya et al discloses a compound of the formula:

    PNG
    media_image2.png
    319
    308
    media_image2.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

Kakita et al discloses a compound of the formula:

    PNG
    media_image3.png
    272
    421
    media_image3.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

Asami et al discloses a compound of the formula:

    PNG
    media_image4.png
    281
    324
    media_image4.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

Stoessel et al discloses a compound of the formula:


    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

However, the reference does not disclose or suggest the compound of the present claims.

In light of the above, it is clear that Chi et al, Joya et al, Kakita et al, Asami et al, and Stoessel et al either alone or in combination do not disclose or suggest the compound of the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767